Exhibit 10.36

ALBERTSON’S, INC.

AMENDED AND RESTATED

1995 STOCK-BASED INCENTIVE PLAN

Section 1. General Purposes of Plan.

The name of this plan is the Albertson’s, Inc. Amended and Restated 1995
Stock-Based Incentive Plan (the “Plan”). The Plan, as amended and restated, was
adopted on March 15, 2001 by the Board of Directors of Albertson’s, Inc. and
approved by the stockholders of Albertson’s, Inc. on June 14, 2001. The Plan was
originally adopted by the Board of Directors of Albertson’s, Inc. on April 5,
1995 and approved by the stockholders of Albertson’s, Inc. on May 26, 1995 and
was previously amended and restated on August 31, 1998 and approved by the
stockholders of Albertson’s, Inc. on November 12, 1998. The Plan was amended and
restated effective December 9, 2002 to reflect revisions to Section 13 that
shall apply only to Awards granted on or after that date. Most recently, the
Plan was assumed by SUPERVALU INC. in connection with its acquisition of certain
businesses formerly owned by Albertson’s, Inc. on June 2, 2006. The Plan was
amended and restated effective April 17, 2007 to reflect revisions to Section 1,
Section 2, Section 3, Section 4 and Section 21.

The purposes of the Plan are to promote the growth and profitability of the
Company and its Subsidiaries by enabling them to attract and retain the best
available personnel for positions of substantial responsibility, to provide key
employees and non-employee directors with an opportunity for investment in the
Company’s Common Stock, to give them an additional incentive to increase their
efforts on behalf of the Company and its Subsidiaries, and to further align the
long-term interests of key employees and non-employee directors with those of
the stockholders. Awards granted under the Plan may be (a) options which may be
designated as (i) Nonqualified Stock Options or (ii) Incentive Stock Options;
(b) Stock Appreciation Rights; (c) Restricted or Deferred Stock; or (d) other
forms of stock-based incentive awards.

Section 2. Definitions.

The terms defined in this Section 2 shall, for all purposes of this Plan, have
the meanings herein specified:

(a) “Act” shall mean the Securities Exchange Act of 1934, as amended.

(b) “Administrator” shall mean the Board, or if the Board does not administer
the Plan, the Committee in accordance with Section 4.

(c) “Award Agreement” shall mean a Stock Option Agreement or other written
agreement between the Company and a Participant evidencing the number of shares
of Common Stock, SARs or Units subject to the Award and setting forth the terms
and conditions of the Award as the Committee may deem appropriate which shall
not be inconsistent with the Plan.

(d) “Award Price” shall mean the Option Price in the case of an Option or the
price to be paid for the shares of Common Stock, SARs or Units to be granted
pursuant to an Award Agreement.



--------------------------------------------------------------------------------

(e) “Awards” shall mean, collectively, (i) Options which may be designated as
(A) Nonqualified Stock Options or (B) Incentive Stock Options; (ii) Stock
Appreciation Rights (SARs); (iii) Restricted or Deferred Stock; or (iv) other
forms of stock-based incentive awards as described in Section 10 hereof.

(f) “Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

(h) “Commission” shall be the Securities and Exchange Commission.

(i) “Committee” shall mean the committee appointed by the Board of Directors
pursuant to Section 4 hereof.

(j) “Common Stock” shall mean the Company’s presently authorized Common Stock,
par value $1.00 per share, except as this definition may be modified pursuant to
Section 14 hereof.

(k) “Company” shall mean SUPERVALU INC., a Delaware corporation, or any
successor corporation.

(l) “Deferred Stock” shall mean deferred stock awards as described in Section 9
hereof.

(m) “Demotion” shall mean the reduction of an Optionee’s salary grade, job
classification, or title (the Optionee’s job classification or title shall
govern in cases where said job classification or title are not defined by means
of a salary grade) with the Company to a level at which Options under this Plan
or any other option plan of the Company have not been granted within the three
years preceding such demotion.

(n) “Eligible Director” means a director of the Company who is not an employee
of the Company or any Subsidiary or a Special Advisor to the Board.

(o) “Employee” or “Employees” shall mean key persons (including, but not limited
to, employee members of the Board of Directors and officers) employed by the
Company, or a Subsidiary thereof, on a full-time basis and who are compensated
for such employment by a regular salary.

(p) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Common Stock or other securities), the fair market value
of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing
and unless otherwise determined by the Committee, the Fair Market Value of a
share of Common Stock as of a given date shall be, if the Common Stock is then
listed on the New York Stock Exchange, the closing price of one share of Common
Stock as reported on the New York Stock Exchange on such date or, if the New
York Stock Exchange is not open for trading on such date, on the next date that
the New York Stock Exchange is open for trading.

 

2



--------------------------------------------------------------------------------

(q) “Incentive Stock Option” shall mean an “incentive stock option” as defined
in Section 422 of the Code.

(r) “Mature Stock” shall mean Common Stock which was obtained through the
exercise of an option under this Plan or any other plan of the Company, which is
delivered to the Company in order to exercise an Option and which has been held
continuously by an Optionee for the longer of: (i) six months or more, or
(ii) any other period that may in the future be recognized under Generally
Accepted Accounting Principles for purposes of defining the term “Mature Stock”
in connection with such an Option exercise.

(s) “Nonqualified Stock Option” shall mean an Option that by its terms is
designated as not being an Incentive Stock Option as defined above.

(t) “Option” shall mean the option to purchase shares of Common Stock set forth
in a Stock Option Agreement between the Company and an Optionee and which may be
granted as a Nonqualified Stock Option or an Incentive Stock Option.

(u) “Optionee” shall mean an eligible Employee or Eligible Director, as
described in Section 5 hereof, who accepts an Option.

(v) “Option Price” shall mean the price to be paid for the shares of Common
Stock being purchased pursuant to a Stock Option Agreement.

(w) “Option Period” shall mean the period from the date of grant of an Option to
the date after which such Option may no longer be exercised.

Nothing in this Plan shall be construed to extend the termination date of the
Option Period beyond the date set forth in the Stock Option Agreement.

(x) “Participant” shall be an Employee or Eligible Director who has been granted
an Award under the Plan.

(y) “Plan” shall mean the Albertson’s, Inc. Amended and Restated 1995
Stock-Based Incentive Plan.

(z) “Restricted Stock” shall mean restricted stock awards as described in
Section 9 hereof.

(aa) “SARs” shall mean stock appreciation rights as described in Section 8
hereof.

(bb) “Special Advisor” means an individual designated as such by the Board.

(cc) “Stock Appreciation Rights” shall mean stock appreciation rights as
described in Section 8 hereof.

 

3



--------------------------------------------------------------------------------

(dd) “Stock Option Agreement” shall mean the written agreement between the
Company and Optionee setting forth the Option and the terms and conditions upon
which it may be exercised.

(ee) “Subsidiary” shall mean any corporation in which the Company owns, directly
or indirectly through Subsidiaries, at least 50% of the total combined voting
power of all classes of stock, or any other entity (including, but not limited
to, partnerships and joint ventures) in which the Company owns an interest of at
least 50% of the total combined equity thereof.

(ff) “Successor” or “Successors” shall have the meaning set forth in
Subsection C3(d) of Section 7 hereof.

(gg) “Unit” shall mean a unit of measurement which is measured by the Fair
Market Value of the Common Stock.

Section 3. Effective Date and Term.

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of May 26, 1995, the original effective date of the Plan, but Awards theretofore
granted may extend beyond that date.

Section 4. Administration.

The Plan shall be administered by the Board in accordance with the requirements
of Rule 16b-3 as promulgated by the Commission under the Act, or by the
Executive Personnel & Compensation Committee of the Board plus such additional
individuals as the Board shall designate in order to fulfill the Non-Employee
Directors requirement of Rule 16b-3 and as such Rule may be amended from time to
time, or any successor definition adopted by the Commission, or any other
committee the Board may subsequently appoint to administer the Plan. Any
committee so designated shall be composed entirely of individuals who meet the
qualifications referred to in Rule 16b-3.

Any Awards under this Plan made to Eligible Directors are made to such
non-employee directors solely in their capacity as directors.

Members of the Committee shall serve at the pleasure of the Board of Directors.
Vacancies occurring in the membership of the Committee shall be filled by
appointment by the Board of Directors.

The Committee shall keep minutes of its meetings. A majority of the Committee
shall constitute a quorum thereof and the acts of a majority of the members
present at any meeting of the Committee at which a quorum is present, or acts
approved in writing by a majority of the entire Committee, shall be the acts of
the Committee.

If at any time the Board shall not administer the Plan, then the functions of
the Board shall be exercised by the Committee.

 

4



--------------------------------------------------------------------------------

Section 5. Eligibility.

Subject to the provisions of the Plan, the Administrator shall determine and
designate from time to time those key Employees and/or Eligible Directors of the
Company or its Subsidiaries to whom Awards are to be granted, the number of
shares of Common Stock, SARs or Units to be awarded from time to time to any
individual and the length of the term of any Award. In determining the
eligibility of an Employee or Eligible Director to receive an Award, as well as
in determining the size of the Award to be made to any Employee or Eligible
Director, the Administrator shall consider the position and responsibilities of
the Employee or Eligible Director being considered, the nature and value to the
Company or a Subsidiary of the Employee’s or Eligible Director’s services and
accomplishments, the Employee’s or Eligible Director’s present and potential
contribution to the success of the Company or its Subsidiaries and such other
factors as the Administrator may deem relevant. An Employee or Eligible Director
who has been granted an Award in one year shall not necessarily be entitled to
be granted Awards in subsequent years.

More than one Award may be granted to an individual, but the aggregate number of
shares of Common Stock, SARs or Units with respect to which an Award is made to
any individual, during the life of the Plan may not, subject to adjustment as
provided in Section 14 hereof, exceed 10% of the shares of Common Stock reserved
for purposes of the Plan, in accordance with the provisions of Section 6 hereof.

Section 6. Number of Shares Subject to the Plan.

Under the Plan the maximum number and kind of shares with respect to which
Awards may be granted, subject to adjustment in accordance with Section 14
hereof, is fifty million (50,000,000) shares of Common Stock; provided, however,
that in the aggregate, not more than one-tenth (1/10) of such allotted shares
may be made the subject of Awards other than Options and Stock Appreciation
Rights. The Common Stock to be offered under the Plan may be either authorized
and unissued shares or issued shares reacquired by the Company and presently or
hereafter held as treasury shares. The Board of Directors has reserved for the
purposes of the Plan a total of fifty million (50,000,000) of the authorized but
unissued shares of Common Stock, subject to adjustment in accordance with
Section 14 hereof.

If any shares as to which an Award granted under the Plan shall remain unvested
and /or unexercised at the expiration thereof or shall be terminated unvested
and/or unexercised, they may be the subject of further Awards provided that the
Plan has not been terminated pursuant to Section 18 hereof. In addition, if any
Option is exercised by tendering shares to the Company as full or partial
payment of the exercise price in accordance with Subsection C of Section 7
hereof, the number of shares available under this Section 6 shall be increased
by the number of shares so tendered.

Section 7. Stock Options.

The Administrator may grant Options which may be designated as (i) Nonqualified
Stock Options or (ii) Incentive Stock Options. The grant of each Option shall be
confirmed by a Stock Option Agreement (in a form prescribed by the
Administrator) that shall be executed by the

 

5



--------------------------------------------------------------------------------

Company and by the Optionee as promptly as practicable after such grant. The
Stock Option Agreement shall expressly state or incorporate by reference the
applicable provisions of this Plan pertaining to the type of Option granted.

A. Nonqualified Stock Options. A Nonqualified Stock Option is an Award in the
form of an Option to purchase a specified number of shares of Common Stock
during such specified time as the Administrator may determine, at a price
determined by the Administrator that, unless approved by the stockholders of the
Company, is not less than the Fair Market Value of the Common Stock on the date
the Option is granted.

B. Incentive Stock Options. An Incentive Stock Option is an Award in the form of
an Option to purchase Common Stock that is identified as an Incentive Stock
Option, complies with the requirements of Code Section 422 or any successor
section. Eligible Directors shall not be granted Incentive Stock Options.

C. Provisions Applicable to Either Nonqualified Stock Options or Incentive Stock
Options.

1. Option Periods. The term of each Option granted under this Plan shall be for
such period as the Administrator shall determine, but not more than 10 years
from the date of grant thereof, or to earlier termination as herein after
provided in Subsection 3 of this Subsection C.

2. Exercise of Options. Each Option granted under this Plan may be exercised on
such date or dates during the Option Period for such number of shares as shall
be prescribed by the provisions of the Stock Option Agreement evidencing such
Option, provided that:

(a) An Option may be exercised, (i) only by the Optionee during the continuance
of the Optionee’s employment by the Company or a Subsidiary, or (ii) after
termination of the Optionee’s employment by the Company or a Subsidiary in
accordance with the provisions of Subsection 3 of this Subsection C.

(b) An Option may be exercised by the Optionee or a Successor only by written
notice (in the form prescribed by the Administrator) to the Company specifying
the number of shares to be purchased.

(c) The aggregate Option Price of the shares as to which an Option may be
exercised shall be paid in full upon exercise by any one or any combination of
the following: cash, personal check, wire transfer, certified or cashier’s check
or the transfer, either actually or by attestation, of certificates for Mature
Stock or other Common Stock which was not obtained through the exercise of a
stock option, endorsed in blank or accompanied by executed stock powers with
signatures guaranteed by a national bank or trust company or a member of a
national securities exchange.

As soon as practicable after receipt by the Company of notice of exercise and of
payment in full of the Option Price of the shares with respect to which an
Option has been exercised and any applicable taxes, a certificate or
certificates representing such shares shall be

 

6



--------------------------------------------------------------------------------

registered in the name of the Optionee or the Optionee’s Successor and shall be
delivered to the Optionee or the Optionee’s Successor. An Optionee or Successor
shall have no rights as a stockholder with respect to any shares covered by the
Option until the Optionee or Successor shall have become the holder of record of
such shares, and, except as provided in Section 14 hereof, no adjustments shall
be made for dividends (ordinary or extraordinary, whether in cash, securities or
other property) or distributions or other rights in respect of such shares for
which the record date is prior to the date on which the Optionee or Successor
shall have become the holder of record thereof.

3. Termination of Employment; Demotion. The effect of the Demotion (as
“Demotion” is defined in Subsection 2(m) of this Plan) of an Optionee by the
Company or of the termination of an Optionee’s employment or, in the case of an
Eligible Director, service, with the Company or a Subsidiary shall be as
follows:

(a) Involuntary Termination or Demotion. If the employment or, in the case of
Eligible Director, the service, of an Optionee is terminated involuntarily by
the Company or a Subsidiary or if the Optionee receives a Demotion, the right to
exercise any outstanding Options, to the extent exercisable, held by such
Optionee shall terminate, notwithstanding any other provisions herein, on the
date such Options expire or three months following such Demotion or involuntary
termination, whichever first occurs, or such other period (not beyond the
expiration date of the Option) as determined by the Committee and set forth in
the Stock Option Agreement at the time such Option is granted or thereafter; it
being understood, however, that such right to exercise any outstanding Options
during such period shall only exist to the extent such Options were exercisable
immediately preceding such Demotion or involuntary termination of employment or
service under the provisions of the applicable agreements relating thereto,
unless the Administrator, in its sole discretion, specifically waives in writing
the restrictions relating to exercisability, if any, contained in such
agreements. Upon expiration of such period, all of such Optionee’s rights under
any Option shall lapse and be without further force or effect.

(b) Disability. If the employment or, in the case of an Eligible Director, the
service, of an Optionee is interrupted by reason of a “disability,” as defined
in Albertson’s, Inc. Employees’ Disability Benefits Plan or a successor plan or
Albertson’s Southern Region Employees’ Disability Benefits Plan or a successor
plan (collectively referred to herein as the “Disability Plan”) and a
determination has been made by the trustees under the Disability Plan that such
Optionee is eligible to receive disability payments thereunder (or, in the case
of an Eligible Director, would otherwise have been entitled to receive such
disability payments thereunder if he or she was an employee) (“Disability
Determination”), the right to exercise any outstanding Options, to the extent
exercisable, held by such Optionee shall terminate, notwithstanding any other
provisions herein, on the date such Options expire or within three years of the
date that the first payment is made pursuant to the Disability Determination,
whichever is the shorter period, or such other period (not beyond the expiration
date of the Option) as determined by the Committee and set forth in the Stock
Option Agreement at the time such Option is granted or thereafter; it being
understood, however, that such right to exercise any outstanding Options during
such period shall only exist to the extent such Options were exercisable
immediately preceding the date of the Disability Determination under the
provisions of the applicable agreements relating thereto, unless the
Administrator in its sole discretion,

 

7



--------------------------------------------------------------------------------

specifically waives in writing the restrictions relating to exercisability, if
any, contained in such agreements. Upon expiration of such period, all of such
Optionee’s rights under any Option shall lapse and be without further force or
effect.

(c) Retirement. If an Optionee’s employment terminates as the result of
retirement of the Optionee under any retirement plan of the Company or a
Subsidiary or, in the case of an Eligible Director whose service terminates on
or after attaining age 65, or age 55 with 10 years of service as a director, an
Optionee with a Nonqualified Stock Option may exercise any outstanding
Nonqualified Stock Option at any time prior to the expiration date of the
Nonqualified Stock Option, or such other period as determined by the Committee
and set forth in the Stock Option Agreement at the time such Option is granted
or thereafter, and an Optionee with an Incentive Stock Option may exercise any
outstanding Incentive Stock Option at any time prior to the expiration date of
the Incentive Stock Option or within three months following the effective date
of the Optionee’s retirement, whichever is the shorter period; it being
understood, however, that such right to exercise Options during such applicable
periods shall only exist to the extent such Options were exercisable on the date
of such termination under the provisions of the applicable agreements relating
thereto, unless the Administrator, in its sole discretion, specifically waives
in writing the restrictions relating to exercisability, if any, contained in
such agreements. Upon expiration of such applicable period all of such
Optionee’s rights under the Option shall lapse and be without further force or
effect.

(d) Death. (i) If an Optionee shall die while an Employee or while serving as a
director or within three months after the date that a determination is made
under the Disability Plan that such Optionee is, or in the case of an Eligible
Director, would have been, eligible to receive disability payments thereunder,
the Optionee’s Option or Options may be exercised by the person or persons
entitled to do so under the Optionee’s will or, if the Optionee shall have
failed to make testamentary disposition of such Options or shall have died
intestate, by the Optionee’s legal representative or representatives (such
person, persons, representative or representatives are referred to herein as the
“Successor” or “Successors” of an Optionee), in either case at any time prior to
the expiration date of such Options or within three years of the date of the
Optionee’s death, whichever is the shorter period, or such other period (not
beyond the expiration date of the Option) as determined by the Committee and set
forth in the Stock Option Agreement at the time such Option is granted or
thereafter; it being understood, however, that such right to exercise Options
during such period shall only exist to the extent such Options were exercisable
on the date of the Optionee’s death under the provisions of the applicable
agreements relating thereto, unless the Administrator, in its sole discretion,
specifically waives in writing the restrictions relating to exercisability, if
any, contained in such agreements. Upon expiration of such period, all of such
Optionee’s rights under any Option shall lapse and be without further force or
effect. (ii) If an Optionee shall die within three months after the involuntary
termination of the Optionee’s employment, the Optionee’s Options may be
exercised by the Optionee’s Successors at any time prior to the expiration date
of such Options or within one year of the date of the Optionee’s death,
whichever is the shorter period, or such other period (not beyond the expiration
date of the Option) as determined by the Committee and set forth in the Stock
Option Agreement at the time such Option is granted or thereafter; it being
understood, however, that such right to exercise Options during such period
shall only exist to the extent such Options were exercisable on the date of the
Optionee’s retirement or termination of employment under the provisions of the
applicable agreements relating thereto, unless the Administrator, in

 

8



--------------------------------------------------------------------------------

its sole discretion, specifically waives in writing the restrictions relating to
exercisability, if any, contained in such agreements. Upon expiration of such
period all of such Optionee’s rights under any Option shall lapse and be without
further force or effect. (iii) If an Optionee shall die after the Optionee’s
retirement, the Optionee’s Options may be exercised by the Optionee’s Successors
in accordance with Section 7(C)(3)(c) hereof.

(e) Voluntary or Other Termination. If the employment or, in the case of an
Eligible Director, the service, of an Optionee shall terminate voluntarily or
for any reason other than as set forth in Paragraphs (a), (b), (c) or (d) above,
the Optionee’s rights under any then outstanding Options shall terminate on the
date of such termination of employment or service; provided, however, the
Administrator may, in its sole discretion, take such action as it considers
appropriate to waive in writing such automatic termination and/or the
restrictions, if any, contained in the applicable agreements relating thereto.

(f) To the extent that an Option may be exercised during a period designated
(expressly or pursuant to an action of the Administrator) in Subsection C3 of
this Section 7, unless exercised within such designated period, the Option shall
thereafter be null and void.

(g) Notwithstanding anything to the contrary herein, service as a Special
Advisor shall be treated as service as an Eligible Director for all purposes and
no termination of service shall be deemed to occur in the event an Eligible
Director is designated as a Special Advisor in connection with a Director’s
termination of directorship.

4. Other Terms. The Administrator may not reduce the exercise price of an Option
after the date of its grant. Options granted pursuant to the Plan may contain
such other terms, restrictions, provisions and conditions not inconsistent
herewith as may be determined by the Administrator.

Section 8. Stock Appreciation Rights.

(a) A stock appreciation right or SAR is a right to receive, upon surrender of
the right, but without payment, an amount payable in cash. The amount payable
with respect to each SAR shall be equal in value to the excess, if any, of the
Fair Market Value of a share of Common Stock on the exercise date over the
exercise price of the SAR. The exercise price of the SAR shall be determined by
the Administrator and shall not be less than the Fair Market Value of a share of
Common Stock on the date the SAR is granted.

In the case of an SAR granted in tandem with an Incentive Stock Option to an
Employee who is a Ten Percent Shareholder on the date of such grant, the amount
payable with respect to each SAR shall be equal in value to the excess, if any,
of the Fair Market Value of a share of Common Stock on the exercise date over
the exercise price of the SAR, which exercise price shall not be less than 110%
of the Fair Market Value of a share of Common Stock on the date the SAR is
granted.

 

9



--------------------------------------------------------------------------------

(b) The exercise price shall be established by the Administrator at the time the
SAR is granted. A SAR may contain such other terms, restrictions, provisions and
conditions not inconsistent herewith as may be determined by the Administrator.

Section 9. Restricted Stock/Deferred Stock.

(a) Restricted Stock is Common Stock of the Company that is issued to a
Participant at a price determined by the Administrator, which price may be zero
(if permitted by law), and is subject to restrictions on transfer and/or such
other restrictions on incidents of ownership as the Administrator may determine.

Restricted Stock may contain such other terms, restrictions, provisions and
conditions not inconsistent herewith as may be determined by the Administrator.

(b) Deferred Stock is an Award of Common Stock which is made to a Participant at
a price determined by the Administrator, which price may be zero (if permitted
by law) and which is not issued to the Participant until all the restrictions on
transfer and/or such other restrictions on incidents of ownership as the
Administrator has determined have lapsed. Deferred Stock may contain such other
terms, restrictions, provisions and conditions not inconsistent herewith as may
be determined by the Administrator.

(c) The Administrator may provide that the restrictions on shares of Restricted
Stock or any other Award shall lapse upon the achievement by the Company of
specified performance goals. Such performance goals may be expressed in terms of
one or more financial or other objective goals listed below which may be
Company-wide or otherwise, including on a division basis, regional basis or on
an individual basis. Financial goals may be expressed in terms of sales,
earnings per share, stock price, return on equity, net earnings growth, net
earnings, related return ratios, cash flow, earnings before interest, taxes,
depreciation and amortization (EBITDA), return on assets, total stockholder
return, reductions in the Company’s overhead ratio and/or expense to sales
ratios, or any one or more of the foregoing. Any criteria may be measured in
absolute terms or as compared to another company or companies. To the extent
applicable, any such performance goal shall be determined (i) in accordance with
the Company’s audited financial statements and generally accepted accounting
principles and reported upon by the Company’s independent accountants or (ii) so
that a third party having knowledge of the relevant facts could determine
whether such performance goal is met.

Section 10. Other Stock-Based Incentive Awards.

The Administrator may from time to time grant Awards under this Plan that
provide the Participant with the right to purchase Common Stock or that are
valued by reference to the Fair Market Value of the Common Stock (including, but
not limited to, phantom securities or dividend equivalents). Such Awards shall
be in a form determined by the Administrator, provided that such Awards shall
not be inconsistent with the terms and purposes of the Plan. The Administrator
will determine the price of any Award and may accept any lawful consideration
therefore. Such Awards may contain such other terms, restrictions, provisions
and conditions not inconsistent herewith as may be determined by the
Administrator.

 

10



--------------------------------------------------------------------------------

Section 11. No Right to Continued Employment.

Neither the Plan nor any Awards granted under the Plan shall be deemed to confer
upon any Employee any right to continued employment by the Company or any
Subsidiary, and shall not interfere in any way with the right of the Company or
any Subsidiary to demote or discharge the Employee for any reason at any time.

Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

Section 12. Listing and Registration of Shares.

If at any time the Board of Directors shall determine, in its discretion, that
the listing, registration or qualification of any of the shares subject to
Awards under the Plan upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of or in connection with the purchase or
issuance of shares thereunder, no outstanding Awards may be exercised in whole
or in part and/or shares so purchased or issued unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board of Directors. The
Board of Directors may require any person exercising an Award to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the shares in compliance with
applicable law and shall have the authority to cause the Company at its expense
to take any action related to the Plan that may be required in connection with
such listing, registration, qualification, consent or approval.

Section 13. Acceleration of Awards Upon Change in Control and Termination of
Employment.

(a) Notwithstanding anything to the contrary contained elsewhere in this Plan or
under the terms of any Award Agreement, upon a Change in Control, each
outstanding Award shall become immediately vested and/or exercisable for the
total remaining number of shares of Common Stock, SARs or Units covered by the
Award.

(b) Notwithstanding anything to the contrary contained elsewhere in this Plan or
under the terms of any Award Agreement, if any Participant’s employment with the
Company is terminated by the Company prior to a Change in Control without Cause
(as defined below) at the direction of a “person” (as defined for purposes of
Section 13(d) of the Act) who has entered into an agreement with the Company the
consummation of which will constitute a Change in Control, the Award of such
terminated Participant shall become immediately exercisable, as of the date
immediately preceding such date of termination, for the total remaining number
of shares of Common Stock, SARs or Units covered by the Award. For purposes of
this Section, “Cause” shall mean (i) the willful and continued failure by the
Participant to substantially perform his or her duties with the Company (other
than due to incapacity due to physical or mental illness) or (ii) the willful
engaging by the Participant in conduct which is demonstrably and materially
injurious to the Company or its Subsidiaries.

 

11



--------------------------------------------------------------------------------

(c) For purposes of this Section 13, “Change in Control” shall mean the
occurrence of any of the following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Act) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Act) of 20% or more of
the combined voting power of the then-outstanding Voting Stock (as defined in
subsection 13(e) below) of the Company; provided, however, that: (1) for
purposes of this Subsection 13(c)(i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors (as defined in Subsection 13(d) below), (B) any acquisition
of Voting Stock of the Company by the Company or any Subsidiary, (C) any
acquisition of Voting Stock of the Company by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary, and
(D) any acquisition of Voting Stock of the Company by any Person pursuant to a
Business Combination (as defined below) that complies with clauses (A), (B) and
(C) of Subsection 13(c)(iii) below; (2) if any Person acquires beneficial
ownership of 20% or more of combined voting power of the then-outstanding Voting
Stock of the Company as a result of a transaction described in clause (1)(A) of
Subsection 13(c)(i) above and such Person thereafter becomes the beneficial
owner of any additional shares of Voting Stock of the Company representing 1% or
more of the then-outstanding Voting Stock of the Company, other than in an
acquisition directly from the Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Company in which all holders of Voting
Stock are treated equally, such subsequent acquisition shall be treated as a
Change in Control; (3) a Change in Control will not be deemed to have occurred
if a Person acquires beneficial ownership of 20% or more of the Voting Stock of
the Company as a result of a reduction in the number of shares of Voting Stock
of the Company outstanding unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock of the Company
representing 1% or more of the then-outstanding Voting Stock of the Company,
other than as a result of a stock dividend, stock split or similar transaction
effected by the Company in which all holders of Voting Stock are treated
equally; and (4) if at least a majority of the Incumbent Directors determine in
good faith that a Person has acquired beneficial ownership of 20% or more of the
Voting Stock of the Company inadvertently, and such Person divests as promptly
as practicable a sufficient number of shares so that such Person beneficially
owns less than 20% of the Voting Stock of the Company, then no Change in Control
shall have occurred as a result of such Person’s acquisition; or

(ii) a majority of the Directors are not Incumbent Directors; or

(iii) the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction (each, a
“Business Combination”), unless, in each case, immediately following such
Business Combination (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s

 

12



--------------------------------------------------------------------------------

assets either directly or through one or more subsidiaries), (B) no Person
(other than the Company, such entity resulting from such Business Combination,
or any employee benefit plan (or related trust) sponsored or maintained by the
Company, any Subsidiary or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination, and (C) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Combination
were Incumbent Directors at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Combination; or
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Subsection 13(c)(iii).

(d) For purposes of this Section 13, “Incumbent Directors” means the individuals
who, as of the date hereof, are Directors of the Company and any individual
becoming a Director subsequent to the date hereof whose election, nomination for
election by the Company’s shareholders, or appointment, was approved by a vote
of at least two-thirds of the then Incumbent Directors (either by a specific
vote or by approval of the proxy statement of the Company in which such person
is named as a nominee for director, without objection to such nomination);
provided, however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Act) with respect to the election or removal of Directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.

(e) For purposes of this Section 13, “Voting Stock” means securities entitled to
vote generally in the election of directors.

Section 14. Adjustments.

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split-up, reverse stock split, combination of shares or
other change in corporate structure affecting the Common Stock, a substitution
or adjustment shall be made in (i) the aggregate number of shares reserved for
issuance under the Plan, and (ii) the kind, number and Award Price of shares
subject to outstanding Awards granted under the Plan as may be determined by the
Administrator, in its sole discretion, provided that the number of shares
subject to any Award shall always be a whole number. Such other substitutions or
adjustments shall be made as may be determined by the Administrator, in its sole
discretion.

Upon any adjustment made pursuant to this Section 14 the Company will, upon
request, deliver to the Participant or to the Participant’s Successors a
certificate of its Secretary setting forth the Award Price thereafter in effect
and the number and kind of shares or other securities thereafter purchasable
upon the exercise of such Award.

 

13



--------------------------------------------------------------------------------

Section 15. Use of Proceeds.

The proceeds received by the Company from the sale of shares pursuant to Options
granted under this Plan or from the exercise of other Awards shall be available
for general corporate purposes.

Section 16. Tax Withholding.

The Administrator may establish such rules and procedures as it considers
desirable in order to satisfy any obligation of the Company and any Subsidiary
to withhold federal income taxes or other taxes with respect to any Award made
under the Plan. Such rules and procedures may provide (i) in the case of Awards
paid in shares of Common Stock, that the person receiving the Award may satisfy
the withholding obligation by instructing the Company to withhold shares of
Common Stock otherwise issuable upon exercise of such Award in order to satisfy
such withholding obligation and (ii) in the case of an Award paid in cash, that
the withholding obligation shall be satisfied by withholding the applicable
amount and paying the net amount in cash to the Participant.

Section 17. Nontransferability.

No Award shall be transferable by the Participant otherwise than by will or by
the laws of descent and distribution or, in the case of an Award other than an
Incentive Stock Option, pursuant to a domestic relations order (within the
meaning of Rule 16a-12 promulgated under the Act), and such Award shall be
exercisable during the lifetime of an Participant only by the Participant or his
or her guardian or legal representative. Notwithstanding the foregoing, the
Administrator may set forth in the Award Agreement evidencing an Award (other
than an Incentive Stock Option) at the time of grant or thereafter, that the
Award may be transferred to members of the Participant’s immediate family, to
trusts solely for the benefit of such immediate family members and to
partnerships in which such family members and/or trusts are the only partners,
and for purposes of this Plan, a transferee of an Award shall be deemed to be
the Participant. For this purpose, immediate family means the Participant’s
spouse, parents, children, stepchildren and grandchildren and the spouses of
such parents, children, stepchildren and grandchildren. The terms of an Award
shall be final, binding and conclusive upon the beneficiaries, executors,
administrators, heirs and successors of the Participant.

Section 18. Interpretation, Amendments and Termination.

The Administrator may make such rules and regulations and establish such
procedures for the administration of the Plan as it deems appropriate. In the
event of any dispute or disagreement as to the interpretation of this Plan or of
any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan, the decision of the Administrator shall be
final and binding upon all persons.

The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Participant under any Award theretofore granted without such Participant’s
consent, or that, without the approval of the Company stockholders, would:

(a) except as provided in Section 14, increase the total number of shares of
Common Stock reserved for the purposes of the Plan;

 

14



--------------------------------------------------------------------------------

(b) change the Employees or class of Employees eligible to participate in the
Plan;

(c) extend the maximum period during which Awards may be granted; or

(d) change the provisions of subsections 7.A. and B. requiring stockholder
approval of the grant of an Option at less than the Fair Market Value of the
Common Stock on the date the Option is granted or of subsection 7.C.4.
prohibiting the reduction in the exercise price of an Option after the date of
its grant.

Other than as set forth above, stockholder approval under this Section 18 shall
be required only at such times and under such circumstances as stockholder
approval would be required under Rule 16b-3 of the Act with respect to any
material amendment to any employee benefit plan of the Company.

The Administrator may amend the terms of any award theretofore granted,
prospectively or retroactively, but, subject to Section 14 above, no such
amendment shall impair the rights of any holder without his or her consent. The
Board of Directors may, in its discretion, terminate this Plan at any time.

Termination of the Plan shall not affect the rights of Participants or their
Successors under any Awards outstanding and not exercised in full on the date of
termination.

Section 19. General Provisions.

No Award may be exercised by the holder thereof if such exercise, and the
receipt of cash or stock thereunder, would be, in the opinion of counsel
selected by the Administrator, contrary to law or the regulations of any duly
constituted authority having jurisdiction over the Plan.

Absence on leave approved by a duly constituted officer of the Company or any of
its Subsidiaries shall not be considered interruption or termination of service
of any Employee for any purposes of the Plan or Awards granted thereunder,
except that no Awards may be granted to an Employee while he or she is absent on
leave.

No Participant shall have any rights as a stockholder with respect to any shares
subject to Awards granted to him or her under the Plan prior to the date as of
which he or she is actually recorded as the holder of such shares upon the stock
records of the Company.

Nothing contained in the Plan or in Awards granted thereunder shall confer upon
any Employee any right to continue in the employ of the Company or any of its
Subsidiaries or interfere in any way with the right of the Company or any of its
Subsidiaries to terminate his or her employment at any time.

Any Award Agreement may provide that stock issued upon exercise of any Award may
be subject to such restrictions, including, without limitation, restrictions as
to transferability and restrictions constituting substantial risks or forfeiture
as the Committee may determine at the time such Award is granted.

 

15



--------------------------------------------------------------------------------

Section 20. Indemnification and Exculpation.

Each person who is or shall have been a member of the Board of Directors or of
the Committee administering the Plan shall be indemnified and held harmless by
the Company against and from any and all loss, cost, liability or expense that
may be imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
or become a party or in which such person may be or become involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by such person in settlement thereof (with the Company’s
written approval) or paid by such person in satisfaction of a judgment in any
such action, suit or proceeding, except a judgment in favor of the Company based
upon a finding of such person’s lack of good faith; subject, however, to the
condition that, upon the institution of any claim, action, suit or proceeding
against such person, such person shall in writing give the Company an
opportunity, at its own expense, to handle and defend the same before such
person undertakes to handle and defend it on such person’s behalf. The foregoing
right of indemnification shall not be exclusive of any other right to which such
person may be entitled as a matter of law or otherwise, or any power that the
Company may have to indemnify or hold such person harmless.

Each member of the Board of Directors or of the Committee administering the
Plan, and each officer and employee of the Company, shall be fully justified in
relying or acting in good faith upon any information furnished in connection
with the administration of the Plan by any appropriate person or persons other
than such person. In no event shall any person who is or shall have been a
member of the Board of Directors or of the Committee administering the Plan, or
an officer or employee of the Company be held liable for any determination made
or other action taken or any omission to act in reliance upon any such
information, or for any action (including the furnishing of information) taken
or any failure to act, if in good faith.

Section 21. Notices.

All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Secretary of the Company or mailed to its principal office,
11840 Valley View Road, P.O. Box 990, Minneapolis, MN 55440, addressed to the
attention of the Secretary; and if to a Participant, shall be delivered
personally or mailed to the Participant at the address appearing in the payroll
records of the Company or a Subsidiary. Such addresses may be changed at any
time by written notice to the other party.

 

16